People v Smith (2021 NY Slip Op 02925)





People v Smith


2021 NY Slip Op 02925


Decided on May 7, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


409 KA 18-02048

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDASHAWN SMITH, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (HELEN SYME OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LISA GRAY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Thomas E. Moran, J.), rendered December 13, 2016. The judgment convicted defendant, upon a plea of guilty, of attempted criminal possession of a weapon in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted criminal possession of a weapon in the second degree (Penal Law §§ 110.00, 265.03 [3]), defendant contends that Supreme Court erred in accepting his plea without further inquiry into whether defendant was aware of a possible defense based on the operability of the gun. Although that contention survives defendant's purported waiver of the right to appeal (see People v DeJesus, 144 AD3d 1564, 1565 [4th Dept 2016]), defendant failed to preserve it for our review inasmuch as he did not move to withdraw the plea or to vacate the judgment of conviction (see People v Mobayed, 158 AD3d 1221, 1222 [4th Dept 2018], lv denied 31 NY3d 1015 [2018]). Contrary to defendant's contention, this case does not fall within the narrow exception to the preservation requirement stated in People v Lopez (71 NY2d 662, 666 [1988]).
Entered: May 7, 2021
Mark W. Bennett
Clerk of the Court